Citation Nr: 1815842	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-52 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1963 to July 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  

[Although the Agency of Original Jurisdiction (AOJ) implicitly reopened the claims of service connection for bilateral hearing loss and tinnitus (by considering them on the merits), the Board must address on its own whether new and material evidence to reopen the claims has been received to establish its jurisdiction to review the merits of the claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The issues are characterized accordingly.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for bilateral hearing loss and tinnitus (on de novo review) are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.  


FINDINGS OF FACT

1.  A final January 2004 rating decision denied service connection for bilateral hearing loss, essentially on the basis that such disability was not manifested in, or shown to be related to, the Veteran's service.

2.  Evidence received since the January 2004 rating decision tends to show that the Veteran has a bilateral hearing loss that is related to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss; and raises a reasonable possibility of substantiating such claim.
3.  A final January 2004 rating decision denied service connection for tinnitus, essentially on the basis that such disability was not manifested in, or shown to be related to, the Veteran's service.

4.  Evidence received since the January 2004 rating decision tends to show that the Veteran has tinnitus that is related to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral tinnitus; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for bilateral hearing loss may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received, and the claim of service connection for tinnitus may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the decision grants the portion of the claims addressed (reopens the claims), the Veteran is not prejudiced by any notice or duty to assist omission, and further discussion of the VCAA is not necessary.



Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records (STRs) show that on  August 1963 service entrance examination, his ears were normal.  Audiometry found that right ear puretone thresholds were 5 (20), 5 (15), 5 (15) and 10 (15), decibels at 500, 1,000, 2,000 and 4,000 Hertz, respectively.  The figures in parentheses represent the conversions of American Standard Associates (ASA) values to International Standards Organization (ISO) values.  Left ear puretone thresholds at corresponding frequencies were 25 (40), 30 (40), 5 (15) and 15 (20).  He was given an H2 hearing profile.  He denied ear trouble in a May 1965 report of medical history.  On May 1965 service separation examination, it was noted that he was a C&T repairman.  The ears were normal.  Audiometry found that right ear puretone thresholds were -5 (10), 0 (10), -5 (5) and 5 (10) at 500, 1,000, 2,000 and 4,000 Hertz, respectively.  Left ear puretone thresholds at corresponding frequencies were -10 (5), -10 (0), -5 (5) and 5 (10).  

The Veteran's discharge certificate shows that he was a canvas and webbed equipment repairman.  

On June 2003 VA examination, the Veteran stated that he was exposed to noise in service, especially during basic training.  He reported that he had occupational noise exposure.  He reported bilateral tinnitus, which had its onset at the same time as his hearing loss.  It was noted that audiometry showed that he had a bilateral high frequency sensorineural hearing loss (SNHL).  The examiner noted that a review of the record found that the Veteran's hearing was within normal limits bilaterally on the separation examination, and that this would not support a claim for hearing loss or tinnitus being attributable to noise exposure in service.  

Service connection for bilateral hearing loss and tinnitus was denied by the RO in January 2004 on the basis that such disabilities were not attributable to noise exposure in service.  He was notified of the rating decision, and did not appeal it.  

In January 2012, J. Dann, a private audiologist, noted that the Veteran stated he had a history of noise exposure in service.  He described training on rifles and grenades, and that he was around explosions during basic training.  He said he had tinnitus in both ears, and that it began in service, after his exposure to weapons being fired.  Audiometry found that the Veteran had a mild to profound SNHL bilaterally.  The examiner opined that it was more likely than not that the Veteran's hearing loss and tinnitus were related to his military noise exposure, and that it might have worsened as a civilian.  She stated that her opinion was based on the Veteran's case history, the configuration of his hearing loss and the onset of tinnitus.  She noted that she did not review any records.  

VA outpatient treatment records show that in February 2013, the Veteran stated that his bilateral hearing loss had become worse over the previous 15 years.  He also said that he had constant tinnitus and that it had been present since basic training.

On March 2014 VA examination, audiometry found that the Veteran had a SNHL in the right ear and a mixed hearing loss in the left.  The examiner stated that there was no permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hz for the right ear.  He opined that it was not at least as likely as not that the Veteran's bilateral hearing loss was caused by or a result of service.  He noted that he reviewed the Veteran's records.  He stated that the separation examination documented that the Veteran's hearing was within normal limits in both ears, and that the STRs are negative for evidence supporting a hearing loss in either ear.  He further stated that the results at separation were consistent with the findings on entrance, and that there was no significant change.  He said that the Veteran's military occupational specialty (MOS) of canvas repair is not typically associated with routine exposure to high risk noise, and noted that after service, he worked at a feed mill and a coffee canning plant and that noise associated with those occupations likely contributed to the Veteran's current hearing loss.  The examiner stated that the Veteran's hearing loss was not present prior to service.  Regarding tinnitus, he noted that the Veteran was unsure of the date of its onset but felt that it must have started during basic training.  He opined that it was less likely than not that tinnitus was caused by or a result of military noise exposure. He noted that the Veteran's STRs are negative for tinnitus and that his MOS likely exposed him to moderate levels of acoustic trauma.  He further stated that the STRs show no evidence that such noise exposure resulted in tinnitus.  He noted the Veteran had a significant history of postservice occupational noise exposure, which likely contributed to the Veteran's reported tinnitus.  

In June 2015, J. Dann again described the Veteran's exposure to noise in service.  She noted that he hunted occasionally, and that he wore hearing protection at his job after service.  She stated that she reviewed the Veteran's military records, including the entrance and separation examinations, and private and VA examinations.  She opined that it was more likely than not that the Veteran's hearing loss and tinnitus are related to his noise exposure in service, and that it might have worsened as a civilian.  Her opinion was based on the Veteran's history of excessive/hazardous noise levels in service, the configuration of his hearing loss and the onset of tinnitus during basic training after his exposure to simulated combat conditions.  

When there is a final denial on a claim of service connection, such claim may not be reopened and allowed on the same factual basis.  38 U.S.C. § 7105.  However, if new and material evidence is received with respect to such claim, the claim shall be reopened, and considered de novo.  38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
The requirement that new and material evidence must raise a reasonable possibility of substantiating a claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

As noted above, a January 2004 rating decision denied service connection for bilateral hearing loss and tinnitus on the basis that such disabilities were not shown to be related to the Veteran's service.  For evidence received since that rating decision to be new and material (relate to the unestablished fact necessary to substantiate the claims), it would have to tend to show that the Veteran has a bilateral hearing loss and tinnitus that are related to his service.

The evidence of record at the time of the January 2004 rating decision included the Veteran's STRs and the report of a June 2003 VA examination.  These records did not show that the Veteran had a bilateral hearing loss or tinnitus that was related to service.

Evidence received since the January 2004 rating decision includes reports from a private audiologist and of a March 2014 VA examination.  The private audiologist opined based, in part, on a review of the record, that the Veteran's bilateral hearing loss and tinnitus are related to his exposure to noise in-service.   This evidence directly addresses unestablished facts necessary to substantiate the claims of service connection for bilateral hearing loss and tinnitus.  The additional evidence tends to substantiate a fact critical to the claims, and raises a reasonable possibility of substantiating the claims.  Therefore, it is new and material, and the claims of service connection for bilateral hearing loss and tinnitus may be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeals to reopen claims of service connection for bilateral hearing loss and tinnitus are granted.

REMAND

The Board finds that further development of medical evidence is necessary for proper de novo consideration of the reopened claims of service connection for bilateral hearing loss and tinnitus.  The Veteran's service separation examination shows that he was a C&T repairman, and his discharge certificate shows that he was a canvas and webbed equipment repairman.  The evidence of record does not adequately establish whether such occupations would have subjected him to excessive levels of noise.  

The opinion provided on the March 2014 VA examination contains an inherent inconsistency.  The examiner's opinion regarding the etiology of the Veteran's bilateral hearing loss notes that based on his MOS he was not exposed to [excessive levels of] noise in service; the opinion regarding tinnitus indicates that he was.  The conflicting findings must be reconciled. 

In addition, both the VA and private opinions in the record fail to acknowledge that the Veteran's left ear hearing loss preexisted service, as audiometry on service entrance found puretone threshold of 40 decibels at two tested frequencies (upon conversion of ASA values to ISO values.  See 38 C.F.R. § 3.385.  Thus, regarding left ear hearing loss the question presented is whether such disability increased in severity during service.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for hearing loss and tinnitus since service, and to submit authorizations for VA to secure complete records of any such private evaluations or treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment from all providers identified.

2.  The AOJ should arrange for any research necessary, and make a finding for the record as to whether duties associated with the Veteran's MOS exposed him to excessive levels of noise in service.

3.  The AOJ should then arrange for the Veteran's record (to include the finding regarding exposure to noise in service) to an audiologist for review and an advisory medical opinion regarding the etiology of his bilateral hearing loss and tinnitus.  The Veteran's record must be reviewed by the examiner.  The audiologist should opine whether during service the Veteran's left ear hearing loss increased in severity beyond normal progression, and whether it is at least as likely as not (a 50 percent or higher probability) that a right ear hearing loss and/or tinnitus are etiologically related to the Veteran's service, to include as due to exposure to noise trauma therein (if such exposure is found).  

All opinions must include rationale with citation to factual data/medical literature, as deemed appropriate.

4.  The AOJ should then review the record and readjudicate these claims (de novo).  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


